Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION

Election/Restrictions
Applicant’s election with traverse of group I and SEQ ID NO:2 as spider silk protein species in the reply filed on 7/27/2021 is acknowledged. Claims 7-18 are withdrawn for examination because they draw to nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 3-6 and 19-23 are under examination. 

Priority
This application is a 371 of PCT/EP2017/061712 (filed 5/16/2017) which claims foreign applications EP 16169798.1 (filed 5/16/2016); EP 16192443.6 (filed 10/5/2016). 


 EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hailey R. Bureau on 6/15/2022.

The application has been amended as follows:	
IN THE CLAIMS:
Please amend claims 1 and 6 as follows: 
Claim 1, line 15, after “assembly step”, please insert   - - ; wherein the recombinant spider silk protein comprises a repetitive (REP) fragment of from 70 to 300 amino acid residues and a CT fragment of from 70 to 120 amino acid residues, having at least 70% identity to SEQ ID NO: 3 or SEQ ID NO: 69 - - .
Claim 6, lines 1-2, delete “wherein the recombinant spider silk protein is comprising the protein moieties REP and CT,”; line 3, insert - - the - - in front of “REP” and delete “a repetitive fragment of from 70 to 300 amino acid residues,” after “REP”; line 12, delete “and” and delete lines 13-14. 

The following is an examiner’s statement of reasons for allowance: The closest prior arts, Junghans/Wohlrab/Zeplin teach a method of silk protein coating without teaching/suggesting not including a step of active drying-in of spider silk protein between the adsorption step and assembly step using the claimed recombinant spider silk protein, and it is not obvious to not including a step of active drying-in of spider silk protein between the adsorption step and assembly step using the claimed recombinant spider silk protein because none of the references (including WO2007078239) provide motivation to leave out a drying-in step between the adsorption step and assembly step as claimed with anticipated success.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 1, 3-6 and 19-23 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653